  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
SOUTHWEST M&S INVESTMENTS, L.P.,                     )
                                                     )
                              Defendant.             )


                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, SOUTHWEST M&S INVESTMENTS, L.P., pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

SOUTHWEST M&S INVESTMENTS, L.P., failure to remove physical barriers to access and

violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                1
  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 2 of 12 PageID #: 2




       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant,      SOUTHWEST          M&S       INVESTMENTS,         L.P.   (hereinafter

“SOUTHWEST M&S INVESTMENTS, L.P.”) is a Texas limited partnership that transacts

business in the State of Texas and within this judicial district.

       8.      Defendant, SOUTHWEST M&S INVESTMENTS, L.P., may be properly served

with process via its registered agent for service, to wit:          c/o 2001 Agency Corporation,

Registered Agent, 14160 Dallas Parkway, Suite 800, Dallas, TX 75254.

                                   FACTUAL ALLEGATIONS

       9.      On or about April 8, 2021, Plaintiff was a customer at “FM Beverage,” a business

located at 601 Cross Timbers Road, Flower Mound, TX 75028, referenced herein as “FM

Beverage”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

       10.     Defendant, SOUTHWEST M&S INVESTMENTS, L.P., is the owner or co-



                                                  2
  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 3 of 12 PageID #: 3




owner of the real property and improvements that FM Beverage is situated upon and that is the

subject of this action, referenced herein as the “Property.”

       11.      Defendant, SOUTHWEST M&S INVESTMENTS, L.P., as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property.      Even if there is a lease between Defendant, SOUTHWEST M&S

INVESTMENTS, L.P., and a tenant allocating responsibilities for ADA compliance within the

unit the tenant operates, that lease is only between the property owner and the tenant and does

not abrogate the Defendant’s requirement to comply with the ADA for the entire Property it

owns, including the interior portions of the Property which are public accommodations. See 28

CFR § 36.201(b).

       12.      Plaintiff’s access to FM Beverage and other businesses at the Property, located at

601 Cross Timbers Road, Flower Mound, TX 75028, Denton County Property Appraiser’s

property identification number 19387 (“the Property”), and/or full and equal enjoyment of the

goods, services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       13.      Plaintiff lives 8 miles from the Property.

       14.      Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made



                                                  3
  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 4 of 12 PageID #: 4




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing


                                                  4
  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 5 of 12 PageID #: 5




               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.


                                                 5
  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 6 of 12 PageID #: 6




       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, SOUTHWEST M&S INVESTMENTS, L.P., has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42



                                                6
  Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 7 of 12 PageID #: 7




U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, SOUTHWEST M&S INVESTMENTS, L.P., will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant,

SOUTHWEST M&S INVESTMENTS, L.P., is compelled to remove all physical barriers that

exist at the Property, including those specifically set forth herein, and make the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In front of Unit 114, due to a failure to enact a policy of proper maintenance, the

               identification sign required for all accessible parking space is faded so as to fail to

               identify this parking space as accessible and is in violation of Section 502.6 of the

               2010 ADAAG standards. This violation would make it difficult for Plaintiff to

               locate an accessible parking space.

       (ii)    In front of Unit 114, the access aisle to the accessible parking space is not level

               due to the presence of an accessible ramp in the access aisle in violation of

               Section 502.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (iii)   In front of Unit 114, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the



                                                 7
Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 8 of 12 PageID #: 8




            2010 ADAAG Standards. This violation would make it difficult and dangerous

            for Plaintiff to exit/enter their vehicle.

    (iv)    In front of Unit 114, the accessible ramp side flares have a slope in excess of 1:10

            in violation of Section 406.3 of the 2010 ADAAG standards. This violation would

            make it dangerous and difficult for Plaintiff to access the units of the Property.

    (v)     Past Unit 103, due to the presence of stairs with no nearby accessible ramp, the

            Property lacks an accessible route connecting accessible facilities, accessible

            elements and/or accessible spaces of the Property in violation of Section 206.2.2

            and 206.2.4 of the 2010 ADAAG standards. This violation would make it difficult

            for Plaintiff to access public features of the Property.

    (vi)    Near Unit 101, there are four accessible parking spaces, however, because of the

            stairs located past 103, these accessible parking spaces are not on a circulation

            path to the vast majority of publicly accessible units and therefore at least two of

            these accessible parking spaces are not adequately dispersed and located on the

            shortest accessible route to the accessible entrances in violation of Section

            208.3.1 of the 2010 ADAAG standards. This violation would make it difficult for

            Plaintiff to access the units of the Property.

    (vii)   Near Unit 101, the access aisle to two of the accessible parking spaces are not

            level due to the presence of an accessible ramp in the access aisles in violation of

            Section 502.4 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

            the Property.




                                                8
Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 9 of 12 PageID #: 9




    (viii)   Near Unit 101, the accessible curb ramp is improperly protruding into the access

             aisle of two accessible parking spaces in violation of Section 406.5 of the 2010

             ADAAG Standards. This violation would make it difficult and dangerous for

             Plaintiff to exit/enter their vehicle.

    (ix)     Near Unit 101, there are two accessible parking spaces that do not have a marked

             access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access the

             accessible entrances of the Property.

    (x)      Near Unit 101, there are two accessible parking spaces that are missing

             identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

             This violation would make it difficult for Plaintiff to locate an accessible parking

             space.

    (xi)     Near Unit 101, there are two accessible parking spaces that are not located on the

             shortest distance to the accessible route leading to the accessible entrances in

             violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

             make it difficult for Plaintiff to access the units of the Property.

    (xii)    Near Unit 101, due to the lack of an access aisle, due to a raised curb of 4 inches

             and due to fact that when an a vehicle parks in the adjacent parking space there is

             a lack of a 36 inch minimum accessible route available to an individual in a

             wheelchair to leave his/her vehicle, this is a violation of Section 208.3.1 of the

             2010 ADAAG Standards. This violation would make it difficult for Plaintiff to

             access the units of the Property.




                                                 9
 Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 10 of 12 PageID #: 10




       (xiii)   The Property lacks an accessible route from the sidewalk to the accessible

                entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to access the units of the Property.

       (xiv)    Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       31.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       35.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

SOUTHWEST M&S INVESTMENTS, L.P., has the financial resources to make the necessary

modifications since the Property is valued at $2,691,857.00 according to the Property Appraiser

website.

       37.      The removal of the physical barriers and dangerous conditions present at the



                                                  10
 Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 11 of 12 PageID #: 11




Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

          38.    Upon information and good faith belief, the Property have been altered since

2010.

          39.    In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

          40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

SOUTHWEST M&S INVESTMENTS, L.P., is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Property, including those alleged

herein.

          41.    Plaintiff’s requested relief serves the public interest.

          42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, SOUTHWEST M&S INVESTMENTS, L.P.

          43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, SOUTHWEST M&S INVESTMENTS, L.P., pursuant to 42 U.S.C.

§§ 12188 and 12205.

          44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

SOUTHWEST M&S INVESTMENTS, L.P., to modify the Property to the extent required by the

ADA.



                                                   11
Case 4:21-cv-00385-ALM Document 1 Filed 05/19/21 Page 12 of 12 PageID #: 12




     WHEREFORE, Plaintiff prays as follows:

     (a)   That the Court find Defendant, SOUTHWEST M&S INVESTMENTS, L.P., in

           violation of the ADA and ADAAG;

     (b)   That the Court issue a permanent injunction enjoining Defendant, SOUTHWEST

           M&S INVESTMENTS, L.P., from continuing their discriminatory practices;

     (c)   That the Court issue an Order requiring Defendant, SOUTHWEST M&S

           INVESTMENTS, L.P., to (i) remove the physical barriers to access and (ii) alter

           the subject Property to make it readily accessible to and useable by individuals

           with disabilities to the extent required by the ADA;

     (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

           and costs; and

     (e)   That the Court grant such further relief as deemed just and equitable in light of the

           circumstances.

                                         Dated: May 19, 2021.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         Attorney-in-Charge of Plaintiff
                                         The Schapiro Law Group, P.L.
                                         7301-A W. Palmetto Park Rd., #100A
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         ATTORNEYS FOR PLAINTIFF
                                         ANTHONY CAIRNS


                                            12
